Name: 2000/39/EC: Commission Decision of 16 December 1999 amending Annex B to Council Directive 90/429/EEC laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (notified under document number C(1999) 4507) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  trade;  health;  means of agricultural production;  family
 Date Published: 2000-01-19

 Avis juridique important|32000D00392000/39/EC: Commission Decision of 16 December 1999 amending Annex B to Council Directive 90/429/EEC laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (notified under document number C(1999) 4507) (Text with EEA relevance) Official Journal L 013 , 19/01/2000 P. 0021 - 0021COMMISSION DECISIONof 16 December 1999amending Annex B to Council Directive 90/429/EEC laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(notified under document number C(1999) 4507)(Text with EEA relevance)(2000/39/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(1), as last amended by Decision 1999/608/EC(2), and, in particular, Article 17 thereof,Whereas:(1) in the case of Aujeszkys disease, a 30-day period after the completion of cleansing and disinfection of a holding, following the elimination of a suspect consignment, is considered as safe;(2) Annex B(I)(4)(b) to Directive 90/429/EEC should be therefore amended;(3) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Annex B(I)(4) of Directive 90/429/EEC, point (b) is replaced by the following: "no clinical, pathological or serological evidence of Aujeszkys disease has been recorded for the past 30 days".Article 2This Decision is addressed to the Member States.Done at Brussels, 16 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 62.(2) OJ L 242, 14.9.1999, p. 20.